 
 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 




February 2, 2006






Securities Transfer Corporation
2591 Dallas Parkway, Suite 102
Frisco, Texas 75034


RE:     ADVAXIS, INC.


Ladies and Gentlemen:


 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Advaxis, Inc., a
Colorado corporation (the “Company”), and the Buyer set forth on Schedule I
attached thereto (collectively the “Buyer”) of even date herewith among the
Company, the Buyer and David Gonzalez, as escrow agent (the “Escrow Agent”).
Pursuant to the Securities Purchase Agreement, the Company shall sell to the
Buyer, an the Buyer shall purchase from the Company, convertible debentures
(collectively, the “Debentures”) in the aggregate principal amount of Three
Million Dollars ($3,000,000), plus accrued interest, which are convertible into
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”), at the Buyer discretion. The Company shall also issued to the Buyer
five year warrants to purchase 4,200,000 shares of Common Stock, at the Buyer’s
discretion (the “A Warrants”) and five year warrants to purchase 300,000 shares
of Common Stock at the Buyer’s discretion (the “B Warrants”, along with the A
Warrants, the “Warrant”). These instructions relate to the following stock or
proposed stock issuances or transfers:
 

1.  
Shares of Common Stock to be issued to the Buyer upon conversion of the
Debentures (“Conversion Shares”) plus the shares of Common Stock to be issued to
the Buyer upon conversion of accrued interest into Common Stock (the “Interest
Shares”).

 

2.  
Up to 4,200,000 shares of Common Stock to be issued to the Buyer upon exercise
of the A Warrant (the “A Warrant Shares”).

 

3.  
Up to 300,000 shares of Common Stock to be issued to the Buyer upon exercise of
the B Warrant (the “B Warrant Shares”, along with the A Warrant Shares, the
“Warrant Shares”).

 

--------------------------------------------------------------------------------




This letter shall serve as our irrevocable authorization and direction to the
Securities Transfer Corporation (the “Transfer Agent”) to do the following:
 

1.  
Conversion Shares and Warrant Shares.

 

a.  
Instructions Applicable to Transfer Agent. With respect to the Conversion
Shares, Warrant Shares and the Interest Shares, the Transfer Agent shall issue
to the Buyer from time to time upon delivery to the Transfer Agent of a properly
completed and duly executed Conversion Notice (the “Conversion Notice”) in the
form attached as Exhibit A to the Debentures, the Conversion Shares and the
Interest Shares, or a properly completed and duly executed Exercise Notice (the
“Exercise Notice”) in the form attached as Exhibit A to the A Warrant, and
Exhibit A to the B Warrant delivered to the Transfer Agent by the Escrow Agent
on behalf of the Company the Warrant Shares. Upon receipt of a Conversion Notice
or an Exercise Notice, the Transfer Agent shall within three (3) Trading Days
thereafter (i) issue and surrender to a common carrier for overnight delivery to
the address as specified in the Conversion Notice or the Exercise Notice, a
certificate, registered in the name of the Buyer or its designees, for the
number of shares of Common Stock to which the Buyer shall be entitled as set
forth in the Conversion Notice or Exercise Notice or (ii) provided the Transfer
Agent is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Buyer, credit such
aggregate number of shares of Common Stock to which the Buyer shall be entitled
to the Buyer’s or their designees’ balance account with DTC through its Deposit
Withdrawal At Custodian (“DWAC”) system provided the Buyer causes its bank or
broker to initiate the DWAC transaction. For purposes hereof “Trading Day” shall
mean any day on which the Nasdaq Market is open for customary trading.

 

b.  
The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares, Interest Shares or the Warrant
Shares shall not bear any legend restricting transfer and should not be subject
to any stop-transfer restrictions and shall otherwise be freely transferable on
the books and records of the Company; provided that counsel to the Company
delivers (i) the Notice of Effectiveness set forth in Exhibit I attached hereto
and (ii) an opinion of counsel in the form set forth in Exhibit II attached
hereto, and that if the Conversion Shares, Warrant Shares and the Interest
Shares are not registered for sale under the Securities Act of 1933, as amended,
then the certificates for the Conversion Shares, Warrant Shares and Interest
Shares shall bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
2

--------------------------------------------------------------------------------


 
 

c.  
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares, Interest Shares or the Warrant
Shares in accordance with the preceding paragraph (either with or without
restrictive legends, as applicable), then the Company irrevocably and expressly
authorizes counsel to the Buyer to render such opinion. The Transfer Agent shall
accept and be entitled to rely on such opinion for the purposes of issuing the
Conversion Shares.

 

d.  
The Transfer Agent shall reserve for issuance to the Buyer a minimum of
37,003,485 Conversion Shares and 4,500,000 Warrant Shares. All such shares shall
remain in reserve with the Transfer Agent until the Buyer provides the Transfer
Agent instructions that the shares or any part of them shall be taken out of
reserve and shall no longer be subject to the terms of these instructions.

 

e.  
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances specifically contemplated herein. Upon the Escrow Agent’s
receipt of a properly completed Conversion Notice or Exercise Notice and the
Aggregate Exercise Price (as defined in the Warrant), the Escrow Agent shall,
within one (1) Trading Day thereafter, send to the Transfer Agent the Conversion
Notice or Exercise Notice, as the case may be, which shall constitute an
irrevocable instruction to the Transfer Agent to process such Conversion Notice
or Exercise Notice in accordance with the terms of these instructions.

 

f.  
The Transfer Agent shall rely exclusively on the Conversion Notice or the
Exercise Notice and shall have no liability for relying on such instructions.
Any Conversion Notice, or Exercise Notice delivered hereunder shall constitute
an irrevocable instruction to the Transfer Agent to process such notice or
notices in accordance with the terms thereof. Such notice or notices may be
transmitted to the Transfer Agent by facsimile or any commercially reasonable
method.

 

g.  
The Company hereby confirms to the Transfer Agent and the Buyer that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
 
3

--------------------------------------------------------------------------------


 
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyer, a
partner of the general partner of the Buyer and counsel to the Buyer in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyer and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyer.
 
Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such time as the Company provides to the
Transfer Agent written notice that a suitable replacement has agreed to serve as
transfer agent and to be bound by the terms and conditions of these Irrevocable
Transfer Agent Instructions.
 
The Company and the Transfer Agent hereby acknowledge and confirm that complying
with the terms of this Agreement does not and shall not prohibit the Transfer
Agent from satisfying any and all fiduciary responsibilities and duties it may
owe to the Company.
 
The Company acknowledges that the Buyer is relying on the representations and
covenants made by the Company and the Transfer Agent hereunder and are a
material inducement to the Buyer purchasing the Convertible Debentures under the
Securities Purchase Agreement. The Company further acknowledges that without
such representations and covenants of the Company and the Transfer Agent made
hereunder, the Buyer would not purchase the Debentures.
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the Buyer
will be irreparably damaged and that damages at law would be an inadequate
remedy if these Irrevocable Transfer Agent Instructions were not specifically
enforced. Therefore, in the event of a breach or threatened breach by a party
hereto, including, without limitation, the attempted termination of the agency
relationship created by this instrument, the Buyer shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

       
COMPANY:
 
Advaxis, Inc.
 
   
   
    By:  
/s/ Roni Appel
   

--------------------------------------------------------------------------------

Name: Roni Appel
Title: Chief Executive Officer
   

        By: David Gonzalez  

--------------------------------------------------------------------------------

David Gonzalez, Esq.
   

 
 
SECURITIES TRANSFER CORPORATION
 
      By: /s/Kevin B. Halter, Jr.      
 
Name:
Title:

--------------------------------------------------------------------------------

Kevin B. Halter, Jr.
President
             

 

 
5

--------------------------------------------------------------------------------


 
SCHEDULE I
 
SCHEDULE OF BUYER
 
Name
Signature
Address/Facsimile
Number of Buyer
     
Cornell Capital Partners, LP
By: Yorkville Advisors, LLC
101 Hudson Street - Suite 3700
 
Its: General Partner
Jersey City, NJ 07303
   
Facsimile:      (201) 985-8266
       
By: /s/ Mark Angelo
   
Name: Mark Angelo
   
Its: Portfolio Manager
       


 

SCHEDULE I-1


--------------------------------------------------------------------------------



 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 


_________, 2006


________




Attention: 


RE: ADVAXIS, INC.


Ladies and Gentlemen:


We are counsel to Advaxis, Inc., (the “Company”), and have represented the
Company in connection with that certain Securities Purchase Agreement, dated as
of January __, 2006 (the “Securities Purchase Agreement”), entered into by and
among the Company and the Buyer set forth on Schedule I attached thereto
(collectively the “Buyer”) pursuant to which the Company has agreed to sell to
the Buyer $3,000,000 of secured convertible debentures, which shall be
convertible into shares (the “Conversion Shares”) of the Company’s common stock,
par value $.001 per share (the “Common Stock”), in accordance with the terms of
the Securities Purchase Agreement. Pursuant to the Securities Purchase
Agreement, the Company also has entered into a Registration Rights Agreement,
dated as of January ___, 2006, with the Buyer (the “Investor Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Conversion Shares under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Securities
Purchase Agreement and the Registration Rights Agreement, on _______, 2006, the
Company filed a Registration Statement (File No. ___-_________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the sale of the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 2006 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 
 
    EXHIBIT I-1

--------------------------------------------------------------------------------


The Buyer has confirmed it shall comply with all securities laws and regulations
applicable to it including applicable prospectus delivery requirements upon sale
of the Conversion Shares.
 


Very truly yours,








By: _____________________________



 

EXHIBIT I-2


--------------------------------------------------------------------------------


 
 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 


________________ 2006


VIA FACSIMILE AND REGULAR MAIL


________




Attention: 


RE: ADVAXIS, INC.


Ladies and Gentlemen:

 
We have acted as special counsel to Advaxis, Inc. (the “Company”), in connection
with the registration of ___________shares (the “Shares”) of its common stock
with the Securities and Exchange Commission (the “SEC”). We have not acted as
your counsel. This opinion is given at the request and with the consent of the
Company.
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 2006. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________ ___, 2006.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer of the Shares by
the Selling Stockholders pursuant to the Registration Statement under the
Federal laws of the United States of America. We do not express any opinion
concerning any law of any state or other jurisdiction.
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 
EXHIBIT II

--------------------------------------------------------------------------------


 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended. The Company has authorized us to instruct you, the restrictive legends
contained on the Shares may be removed. This opinion relates solely to the
number of Shares set forth opposite the Selling Stockholders listed on Exhibit
“A” hereto.
 
This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.
 
Very truly yours,
 
EXHIBIT II-2


--------------------------------------------------------------------------------



 
EXHIBIT A
 
(LIST OF SELLING STOCKHOLDERS)
 


Name:
 
No. of Shares:
                                                     




 


EXHIBIT A

--------------------------------------------------------------------------------

